                   Case 18-12635-LSS            Doc 162        Filed 12/07/18        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    DAVID’S BRIDAL, INC.,                                        Case No. 18-12635 (LSS)
    et al.,1
                                                                 (Jointly Administered)
                             Debtors.


       NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF DOCUMENTS

             PLEASE TAKE NOTICE that Levene, Neale, Bender, Yoo & Brill, L.L.P. (“LNBYB”)

hereby appears in the above-referenced chapter 11 cases as counsel for SVF University Westwood,

LLC (the “Landlord”) and pursuant to the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), including Bankruptcy Rules 2002, 3017, 9007 and 9010, and the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), including Local Rules 2002-1, 3017-1, and 9006-1, requests that

copies of all notices and pleadings given or filed in this case be given and served upon the

undersigned attorneys at the following addresses and facsimile numbers:

             Eve H. Karasik
             Jeffrey S. Kwong
             Levene, Neale, Bender, Yoo & Brill L.L.P.
             10250 Constellation Blvd., Suite 1700
             Los Angeles, CA 90067
             Telephone: 310-229-1234
             Facsimile: 310-229-1244
             EHK@lnbyb.com; JSK@lnbyb.com

             PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code section 1109(b),

the foregoing demand includes not only the notices and papers referred to in the Rules specified


1
 The Debtors in these chapter 11 cases and the last four digits of their respective taxpayer identification numbers are
as follows: David's Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
(3096).
               Case 18-12635-LSS         Doc 162      Filed 12/07/18      Page 2 of 3



above, but also includes without limitation, any notice, application, complaint, demand, motion,

petition, pleading or request, whether formal or informal, written or oral, and whether transmitted

or conveyed by mail, delivery, telephone, telegraph, telex or otherwise filed or made with regard

to the above-captioned case or the rights of the Landlord.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and any subsequent

appearance, pleading, claim, or suit is not intended, and shall not be deemed or construed, to be a

waiver of any of the rights of the Landlord, including, without limitation, (i) the right to have final

orders in non-core matters entered only after de novo review by a higher court; (ii) the right to trial

by jury in any proceeding so triable herein or in any case, controversy or proceeding related hereto;

(iii) the right to have the reference withdrawn in any matter subject to mandatory or discretionary

withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which

the Landlord is or may be entitled under agreements, in law, or in equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments expressly are reserved.

Dated: Los Angeles, California
       December 7, 2018                LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.


                                               /s/ Eve H. Karasik____________
                                               Eve H. Karasik (Cal. Bar No. 155356)
                                               Jeffrey S. Kwong (Cal. Bar No. 288239)
                                               10250 Constellation Blvd., Suite 1700
                                               Los Angeles, CA 90067
                                               Telephone: (310) 229-1234
                                               Facsimile: (310) 229-1244
                                               EHK@lnbyb.com; JSK@LNBYB.COM

                                               Counsel for SVF University Westwood, LLC
              Case 18-12635-LSS        Doc 162      Filed 12/07/18    Page 3 of 3



                                 CERTIFICATE OF SERVICE

I hereby certify that I am over the age of 18 and not a party to the within action; my business

address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, California 90067. I also

certify that on December 7, 2018, I caused the foregoing to be electronically filed with the Clerk

of the Court using CM/ECF system, which will automatically send e-mail notifications to all

parties and counsel of record.

                                             /s/ Lourdes Cruz
                                             Lourdes Cruz
